Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Objections to the drawings have been withdrawn in response to applicant’s amendment filed 01/27/2021.
Specification
Objections to the specification have been withdrawn in response to applicant’s amendment filed 01/27/2021.
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 01/27/2021.
Claim Rejections - 35 USC § 112
35 USC 112(b) rejections have been withdrawn in response to applicant’s amendment filed 01/27/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, for example an abstract idea or mental process, without significantly more. The claims recite mental processes and abstract ideas (e.g., concepts performed in the human mind, including acquiring, calculating and presenting). This judicial exception is not integrated into a practical application as follows:

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as follows:
Claims 1 & 19 further provide for a “processing circuitry configured to” perform the abstract steps. Such additional element does no more than generalize the abstract idea such that it is executed by a processor/computer.
It is noted that the rest of the dependent claims do not add significantly more to the limitations of claims 1, 19 & 20, as each merely provide further abstract steps to the judicial exception or additional elements that do not add significantly more to the limitations of claims 1, 19 & 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (U.S. 2004/0220462), in view of Cathier (WO 2017/102898).

acquire a position of an interatrial septum (interatrial septum 105, Figure 1) and a device reaching position (left atrium 110, Figure 1) in a medical image indicating the heart (heart 100, Figure 1) of a subject (Paragraphs 0042 & 0045);
calculate a puncturing region (puncture site 145, Figures 12-13), in the interatrial septum; and
present the puncturing region on a display image indicating the interatrial septum (Paragraph 0078).
However, Schwartz fails to disclose enabling a medical device to reach the device reaching position through the interatrial septum on the basis of the position of the interatrial septum and the device reaching position.
Cathier teaches enabling a medical device to reach the device reaching position through the interatrial septum on the basis of the position of the interatrial septum and the device reaching position (Page 8, Lines 4-14).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cathier into the apparatus taught by Schwartz.  This would allow the operator to determine if the device is able to reach the target region before inserting it into the patient.
Regarding claim 3, Schwartz in view of Cathier teach the medical image processing apparatus according to claim 1, and Schwartz further teaches (Figures 1-3 & 12-13) that the processing circuitry (computer 136 and signal processor 140, Paragraphs 0045-0046, Figures 2-3) is further configured to:
acquire device information relating to a movable range of the medical device (Paragraph 0042); and

Regarding claim 12, Schwartz in view of Cathier teach the medical image processing apparatus according to claim 1, and Schwartz further teaches (Figures 1-3 & 12-13) that the processing circuitry (computer 136 and signal processor 140, Paragraphs 0045-0046, Figures 2-3) is configured to display the puncturing region (puncture site 145, Figures 12-13) on an X-ray image or an ultrasonic image obtained by actually imaging a region including the heart of the subject (Paragraph 0062).
Regarding claim 19, Schwartz teaches (Figures 1-3 & 12-13) a medical image diagnostic apparatus (diagnostic apparatus and therapeutic imaging system 118, Figure 2) comprising processing circuitry (computer 136 and signal processor 140, Paragraphs 0045-0046, Figures 2-3) configured to:
acquire a position of an interatrial septum (interatrial septum 105, Figure 1) and a device reaching position (left atrium 110, Figure 1) in a medical image indicating heart (heart 100, Figure 1) of a subject (Paragraphs 0042 & 0045);
calculate a puncturing region (puncture site 145, Figures 12-13), in the interatrial septum; and
present the puncturing region on a display image indicating the interatrial septum (Paragraph 0078).
However, Schwartz fails to disclose enabling a medical device to reach the device reaching position through the interatrial septum on the basis of the position of the interatrial septum and the device reaching position.
Cathier teaches enabling a medical device to reach the device reaching position through the interatrial septum on the basis of the position of the interatrial septum and the device reaching position (Page 8, Lines 4-14).

Regarding claim 20, Schwartz teaches (Figures 1-3 & 12-13) a medical image processing method (Abstract) comprising:
acquiring a position of an interatrial septum (interatrial septum 105, Figure 1) and a device reaching position (left atrium 110, Figure 1) in a medical image indicating heart (heart 100, Figure 1)of a subject (Paragraphs 0042 & 0045);
calculating a puncturing region (puncture site 145, Figures 12-13), in the interatrial septum; and
presenting the puncturing region on a display image indicating the interatrial septum (Paragraph 0078).
However, Schwartz fails to disclose enabling a medical device to reach the device reaching position through the interatrial septum on the basis of the position of the interatrial septum and the device reaching position.
Cathier teaches enabling a medical device to reach the device reaching position through the interatrial septum on the basis of the position of the interatrial septum and the device reaching position (Page 8, Lines 4-14).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cathier into the method taught by Schwartz.  This would allow the operator to determine if the device is able to reach the target region before inserting it into the patient.
s 2, 4, & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Cathier, as applied to claims 1 & 3 above, in further view of Bredno (U.S. 2008/0172049), in further view of Nakada (U.S. 2018/0187921).
Regarding claim 2, Schwartz in view of Cathier teach the medical image processing apparatus according to claim 1, and Schwartz further teaches (Figures 1-3 & 12-13) that the puncturing region (puncture site 145, Figures 12-13) is set to a position enabling the medical device to reach the device reaching position (left atrium 110, Figure 1).
However, Schwartz in view of Cathier fail to disclose a method of preventing contact with the heart tissue.
Bredno teaches determining if the medical device comes into contact with a contact-prohibited region set to at least a part of the heart (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a feature that determines contact by the device as taught by Bredno to the apparatus taught by Schwartz.  This would allow the operator to determine if the device is making contact with a prohibited region during navigation.
However, Schwartz in view of Cathier, in further view of Bredno fail to disclose a method to restrict the catheter.
Nakada teaches (Figure 2) restricting the catheter via a motion-restricting unit (Abstract).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the ability to determine contact with the cardiac tissue taught by Bredno and the motion restriction unit taught by Nakada and applied it to the apparatus taught by Schwartz.  Thus, as the catheter makes its way to the device reaching position, it can determine if it will make contact with the cardiac wall, and restrict its movement to prevent damage to the heart.

However, Schwartz in view of Cathier fail to disclose a method of preventing contact with the heart tissue.
Bredno teaches a method to determine if the device will come into contact with an internal wall of a left atrium on the basis of the oval fossa region and the target region (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a feature that determines contact by the device as taught by Bredno to the apparatus taught by Schwartz.  This would allow the operator to determine if the device is making contact with a prohibited region during navigation.
However, Schwartz in view of Cathier, in further view of Bredno fails to disclose a method to restrict the catheter.
Nakada teaches (Figure 2) restricting the catheter via a motion-restricting unit (Abstract).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the ability to determine contact with the cardiac tissue taught by Bredno and the motion restriction unit taught by Nakada and applied it to the apparatus taught by Schwartz.  Thus, as the catheter makes its way to the device reaching position, it can 
Regarding claim 17, Schwartz in view of Cathier, in further view of Bredno, in further view of Nakada teach the medical image processing apparatus according to claim 2, and Schwartz further teaches (Figures 1-3 & 12-13) that the processing circuitry (computer 136 and signal processor 140, Paragraphs 0045-0046, Figures 2-3) is further configured to:
acquire device information relating to a movable range of the medical device (Paragraph 0042); and
calculate the puncturing region (puncture site 145, Figures 12-13) in the interatrial septum (interatrial septum 105, Figure 1) on the basis of the device information, in addition to the position of the interatrial septum and the device reaching position (Paragraph 0065).
Regarding claim 18, Schwartz in view of Cathier teach the medical image processing apparatus according to claim 1, and Schwartz further teaches (Figures 1-3 & 12-13) that the interatrial septum (interatrial septum 105, Figure 1) includes an oval fossa region (fossa ovalis 107, Figure 1), and the device reaching position (left atrium 110, Figure 1) corresponds to a target region corresponding to a treatment target region, and the processing circuitry (computer 136 and signal processor 140, Paragraphs 0045-0046, Figures 2-3) is configured to calculate the puncturing region (puncture site 145, Figures 12-13), in the oval fossa region, enabling the medical device reaching the treatment target region through the oval fossa region to reach the treatment target region.
However, Schwartz in view of Cathier fail to disclose a method of preventing contact with the heart tissue.
Bredno teaches a method to determine if the device will come into contact with an internal wall of a left atrium on the basis of the oval fossa region and the target region (Paragraph 0027).

However, Schwartz in view of Cathier, in further view of Bredno fails to disclose a method to restrict the catheter.
Nakada teaches (Figure 2) restricting the catheter via a motion-restricting unit (Abstract).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the ability to determine contact with the cardiac tissue taught by Bredno and the motion restriction unit taught by Nakada and applied it to the apparatus taught by Schwartz.  Thus, as the catheter makes its way to the device reaching position, it can determine if it will make contact with the cardiac wall, and restrict its movement to prevent damage to the internal wall of the left atrium.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Cathier, as applied to claim 3, above, in further view of Nakada.
Regarding claim 5, Schwartz in view of Cathier teach the medical image processing apparatus and the processing circuitry according to claim 3, but fails to disclose a method to determine if the catheter will reach the device reaching position based on the bending angle.
Nakada teaches (Figure 27) a method to:
acquire information relating to restriction relating to a bending angle of the medical device, as the device information (Steps S510 & S520, Figure 27, Paragraphs 0296-0300); and
determine whether the medical device is able to reach the device reaching position when the medical device is caused to reach the device reaching position by being bent in the left atrium, on the basis of the restriction relating to the bending angle of the medical device and positional relation 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the catheter angle and length selection taught by Nakada to the apparatus taught by Schwartz.  This would allow the user to determine the necessary length and bending angle of the catheter before beginning the procedure, increasing efficiency and reducing operation time.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Cathier, in further view of Bredno, in further view of Nakada, as applied to claim 4, above, in further view of Langan (U.S. 2014/0037049), 
Regarding claim 6, Schwartz in view of Cathier, in further view of Bredno, in further view of Nakada teach the medical image processing apparatus and processing circuitry according to claim 4.  Bredno further teaches a method to determine whether the medical device is coming into contact with the internal wall of the left atrium (Paragraph 0027), but fails to disclose a method to determine contact of the catheter based on a landmark.
However, Schwartz in view of Cathier, in further view of Bredno in view of Nakada fail to disclose a method to use landmark information to determine contact.
Langan teaches determining catheter position using a threshold distance form a target region (Paragraph 0065).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated determining contact of the catheter taught by Bredno using internal reference points taught by Langan into the apparatus taught by the modified Schwartz.  Doing so would allow a threshold distance for the system to ensure the catheter does not come into contact with a prohibited region.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Cathier, in further view of Bredno, in further view of Nakada, as applied to claim 4, above, in further view of Debruyne (U.S. 2017/0181795).
Regarding claim 7, Schwartz in view of Cathier, in further view of Bredno, in further view of Nakada teach the medical image processing apparatus according to claim 4, and Schwartz further teaches that the processing circuitry is further configured to:
determine whether the medical device is able to reach the treatment target region according to whether each of positions of the oval fossa region is included in a plane including the inferior vena cava region and the target region (Paragraph 0065).
However, Schwartz in view of Cathier, in further view of Bredno, in further view of Nakada fail to disclose the ability to identify the inferior vena cava.
Debruyne teaches (Figures 15B-D) a method to acquire an inferior vena cava region corresponding to an inferior vena cava (inferior vena cava 4, Figures 15B-D, Paragraphs 0024 & 0049).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the inferior vena cava acquisition feature taught by Debruyne to the apparatus taught by the modified Schwartz.  This would allow the system to use the inferior vena cava as a reference when determining if the device will reach the target region.
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Cathier, as applied to claim 1, above, in further view of Radulescu, in further view of Langan.
Regarding claim 8, Schwartz in view of Cathier teach the medical image processing apparatus according to claim 1, and Schwartz further teaches (Figures 1-3 & 12-13) that the processing circuitry (computer 136 and signal processor 140, Paragraphs 0045-0046, Figures 2-3) is further configured to:
calculate the puncturing region (puncture site 145, Figures 12-13) in a region in the interatrial septum (interatrial septum 105, Figure 1).

Radulescu teaches acquiring an aortic region corresponding to an aorta from the medical image (Paragraph 0046).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the aorta acquisition feature taught by Radulescu to the apparatus taught by the modified Schwartz.  This would allow the system to use the aorta as a reference when determining if the device will reach the target region.
However, Schwartz in view of Cathier, in further view of Radulescu fail to disclose determining a threshold distance based on the aortic region.
Langan teaches having a distance equal to or larger than a threshold (Paragraph 0065).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the threshold determination taught by Langan and the aortic region acquisition taught by Radulescu to the apparatus taught by Schwartz.  This would allow the aorta to be used as a reference point when navigating the catheter to better locate the puncturing region.
Regarding claim 9, Schwartz in view of Cathier teach the medical image processing apparatus according to claim 8, and Schwartz further teaches that the processing circuitry (computer 136 and signal processor 140, Paragraphs 0045-0046, Figures 2-3) is further configured to present a region (Paragraph 0078).
However, Schwartz in view of Cathier fail to disclose identifying the aorta and determining a threshold distance.
Radulescu teaches acquiring an aortic region corresponding to an aorta from the medical image (Paragraph 0046).

However, Schwartz in view of Cathier, in further view of Radulescu fail to disclose determining a threshold distance based on the aortic region.
Langan teaches having a distance equal to or larger than a threshold (Paragraph 0065).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the threshold determination taught by Langan and the aortic region acquisition taught by Radulescu to the apparatus taught by Schwartz.  This would allow the aorta to be used as a reference point when navigating the catheter to better locate the puncturing region, and present the results.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Cathier, as applied to claim 1, above, in further view of Cinbis (U.S. 2011/0190624).
Regarding claim 10, Schwartz in view of Cathier teach the medical image processing apparatus according to claim 1, and Schwartz further teaches (Figures 1-3 & 12-13) that the processing circuitry (computer 136 and signal processor 140, Paragraphs 0045-0046, Figures 2-3) is further configured to:
calculate the puncturing region (puncture site 145, Figures 12-13) in a region in the interatrial septum (interatrial septum 105, Figure 1) (Paragraph 0065).
However, Schwartz in view of Cathier fail to disclose a method to determine the thickness of the interatrial septum.
Cinbis teaches acquiring a thickness for each of positions in the interatrial septum from the medical image having the thickness equal to or smaller than a threshold (Paragraphs 0053-0055).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Cathier, in further view of Cinbis, as applied to claim 10, above, in further view of Manzke (U.S. 2014/0142422).
Regarding claim 11, Schwartz in view of Cathier, in further view of Cinbis teach  the medical image processing apparatus and processing circuitry according to claim 10, and Schwartz further teaches that the medical device includes a puncture needle used for puncturing the interatrial septum (interatrial septum 105, Figure 1) (Paragraph 0010).
However, Schwartz in view of Cathier, in further view of Cinbis fail to disclose the ability to select a needle.
Manzke teaches selecting a puncture needle on the basis of the thickness in the puncturing region, and presenting the selected puncture needle (Paragraphs 0042-0043).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the needle selection taught by Manzke with the apparatus taught by the modified Schwartz.  This would allow the user to have the correct needle selected based on the patient’s interatrial septum thickness.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Cathier, as applied to claim 1, above, in further view of Goyal (U.S. 2018/0085167),.
Regarding claim 13, Schwartz in view of Cathier teach the medical image processing apparatus according to claim 1, and Schwartz further teaches (Figures 1-3 & 12-13) that the processing circuitry (computer 136 and signal processor 140, Paragraphs 0045-0046, Figures 2-3) is further configured to:
display the puncturing region (puncture site 145, Figures 12-13) (Paragraph 0018).

Goyal teaches calculating a path of the medical device to reach the device reaching position through the interatrial septum (Paragraphs 0168-0170) and displaying the path on the medical image (Paragraph 0213).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the route calculation feature taught by Goyal in the apparatus taught by Schwartz.  Doing so would allow the user to visualize the vasculature to better navigate to the device reaching position.
Regarding claim 14, Schwartz in view of Cathier teach the medical image processing apparatus according to claim 13, and Schwartz further teaches (Figures 2-3) the processing circuitry (computer 136 and signal processor 140, Paragraphs 0045-0046, Figures 2-3) is further configured to display a position of the medical device on the medical image (Paragraph 0043).
Regarding claim 15, Schwartz in view of Cathier teach the medical image processing apparatus and processing circuitry according to claim 13, and Schwartz further teaches the medical device includes a bendable catheter (121, Figure 2).
However, Schwartz in view of Cathier fail to disclose the ability for the system to select a catheter.
Goyal teaches a method for the system to select a catheter on the basis of a shape of the path, and present the selected catheter (Paragraphs 0162, 0165, & 0208).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the catheter selection feature taught by Goyal in the apparatus taught by Schwartz.  This would allow the system to choose the best catheter based on models of the patient’s vasculature.
16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Cathier, as applied to claim 1, above, in further view of Bredno.
Regarding claim 16, Schwartz in view of Cathier teach the medical image processing apparatus and processing circuitry according to claim 1, but fails to disclose a method to determine contact between the heart tissue.
Bredno teaches determining whether the medical device is coming into contact with the heart excluding the puncturing region on the basis of information indicating a position and movement of the medical device, and performing notification in advance when the processing circuitry determines that the medical device is coming into contact with the heart (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the ability to determine and display if contact is made with the heart tissue as taught by Bredno to the apparatus taught by Schwartz.  This would notify the user if contact is made.
Response to Arguments
Regarding the 35 USC 101 rejections to claims 1, 19, & 20, the amendment of “on the display the image indicating the interatrial septum” to “present the puncturing region” has been found to add significantly more to an abstract idea.  However, “acquiring a position of an interatrial septum and a device reaching position” and “calculating a puncturing region” are still found to be mental processes.
Applicant’s arguments, see 15-21, filed 01/27/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM D. KOLKIN/Examiner, Art Unit 3793

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793